IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40242
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO SOTO-CASTELLANO,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-00-CR-872-ALL
                       --------------------
                         October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ricardo Soto-Castellano (“Soto”) appeals his conviction and

84-month sentence following his plea of guilty to illegal reentry

into the United States after deportation, a violation of 8 U.S.C.

§ 1326.   Soto argues that the felony conviction that resulted in

his increased sentence under 8 U.S.C. § 1326(b)(2) was an element

of the offense that should have been charged in his indictment.

     Soto acknowledges that his first argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issue for Supreme Court review in light of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40242
                                 -2-

decision in Apprendi because the Supreme Court indicated in

Apprendi that Almendarez- Torres may have been wrongly decided.

Because the Supreme Court has not overruled Almendarez-Torres,

this court is compelled to follow it.      See United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 121

S. Ct. 1214 (2001).   Soto’s argument is foreclosed.     See

Almendarez-Torres, 523 U.S. at 235.

     Soto also argues that his indictment was defective under the

Fifth and Sixth Amendments because it did not allege general

intent.   Because Soto did not present this argument to the

district court, the indictment is reviewed with “maximum

liberality.”    United States v. Guzman-Ocampo, 236 F.3d 233, 236

(5th Cir. 2000).   Soto’s indictment listed every statutorily

required element of 8 U.S.C. § 1326, informed him of the charge,

and fairly imported that his reentry was a voluntary act in view

of the allegation that he had been deported and removed from the

United States and was subsequently found in the United States

without having obtained the consent of the Attorney General.

Soto’s indictment was statutorily and constitutionally

sufficient.    See id. at 239 n.13.

     Soto’s conviction and sentence are AFFIRMED.